Case: 1:15-cv-11632 Document #: 152 Filed: 10/10/19 Page 1 of 1 PageID #:1011

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Keith Rogers, et al.
                                      Plaintiff,
v.                                                      Case No.: 1:15−cv−11632
                                                        Honorable Edmond E. Chang
Sheriff of Cook County, et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 10, 2019:


         MINUTE entry before the Honorable Edmond E. Chang:Status hearing held. The
parties reported that fact discovery is nearly completed, with a few lingering issues that
will not hold−up the next phase of the case. Plaintiff's counsel reported that he is prepared
to file a motion for class certification. Plaintiffs' motion for class certification due
10/31/2019. Defendants' joint response to the class−certification motion due 12/09/2019.
Plaintiffs' reply due 01/10/2020. By 11/08/2019, the parties shall confer on whether
Defendants need to retain an expert in order to respond to the motion for class
certification; if so, the defense shall file a prompt motion. Status hearing set for
01/10/2020 at 10 a.m.Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
